*314MEMORANDUM**
Sukhwinder Singh Matharu, a native and citizen of India, petitions for review of an order of the Board of Immigration Appeals (“BIA”) dismissing his appeal from an Immigration Judge’s (“IJ”) denial of his application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252 and review for substantial evidence. Salaam v. INS, 229 F.3d 1234, 1237-38 (9th Cir.2000). We grant the petition and remand for further proceedings.
Matharu was not required to submit corroborating evidence in support of his applications because the IJ did not identify any legitimate reason for questioning his credibility. See id. at 1238-39.
Matharu’s credible testimony that he was afraid that the Punjab police would persecute him on account of an imputed, pro-extremist political opinion if he returned to India was subjectively genuine. See Zahedi v. INS, 222 F.3d 1157, 1162 (9th Cir.2000). Matharu’s fear of future persecution was also objectively reasonable because he credibly testified that the police threatened to harm him, have repeatedly harmed his friends and family during their attempts to find him, and are currently searching for him. See id. at 1168.
Accordingly, we remand for farther proceedings regarding changed country conditions. See INS v. Ventura, 537 U.S. 12, 16-17, 123 S.Ct. 353, 154 L.Ed.2d 272 (2002) (per curiam).
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.